Exhibit No. 10.21

Lease for Aladdin Manufacturing Corporation

J6, J8, J11, J12

Revised to add buildings and decrease rent July 1, 2002

Summary

Lessor:   DMK Holdings LLC, Diana O. Layson, Manager

Lessee:   Aladdin Manufacturing Corporation

Term:      Two years

Rent:       $ 23,730.00 per month, see note below

Begin:     July 1, 2002

End:        June 30, 2004

Option:

Yes, Two Year Option

Index

Term

Section* 2

Page 2

Rent

Section # 3

Page 2

Utilities

Section # 6

Page 3

Taxes

Section # 7

Page 3

Repairs

Section* 8

Page 3

Destruction of Premises

Section # 9

Page 4

Default

Section #11

Page 5

Address of Notice

Section #13

Page 5

Right of Recovery

Section #17

Page 7

Renewal Option

Section # 21

Page 8

Insurance

Section #21

Page 8

Date of Notice

Section # 23

Page 9

Environmental

Section # 24

Page 10

Signatures

Section # 25

Page 11

Notes:

Reduced Rate is based on $ O.i4"{5er SF as agreed when adding other buildings.

J6       68,715 sf

J8       31,000sf

J1 1    35,250 sf ( includes 2,500 sf added for connection to J6 )

J12     34,500 sf

Total of Approximately 169,500 sf

Names and Phone Numbers for Aladdin Manufacturing Corporation

Mr. Bob Livingston 602-3066

David Owens Phone: 706-625-0531

Butch Layson Phone: 706-629-4120

All rental checks to be made to: JSO, Inc.

320 Trammell St.

Calhoun, GA 30701

Page 1 of 11


Page 2    Lease for Aladdin Manufacturing Corporation

GEORGIA, GORDON COUNTY:

THIS LEASE, made this 1st day of July 2002, by and between   DMK Holdings,

LLC,   Diana O. Layson, Manager     ("Lessor"), and

Aladdin Manufacturing Corporation ("Lessee").

WITNESSETH:

The Lessor, for and in consideration of the rents, covenants, agreements and
stipulations hereinafter mentioned, reserved and contained, to be kept and
performed by the Lessee, have leased and rented and by these present do lease
and rent unto the said Lessee and the said Lessee hereby agrees to lease and
take upon terms and conditions which hereinafter appear, the following described
property, along with all improvements thereon ("Premises"):

Those certain Warehouses containing approximately 169,500 square feet, and being
part of the "Harbinger" complex known as J-6, J8 located on S. River Street, and
J11, J12 located on Oak Street, Calhoun Georgia.

(1)           Authority

Lessors represent and covenant that they have good and marketable title to the
Premises and that they have full right, title and authority to enter into this
lease.

(2)           Term

TO HAVE AND TO HOLD the Premises, commencing July 1, 2002 and continuing
thereafter for a period of Two (2) Years, ending June 30, 2004.

(3)           Rent

Lessee agrees to pay Lessor monthly installments of Twenty-Three Thousand, Seven
Hundred and Thirty Dollars ($23,730.00) in advance on the first day of each
month. Plus the cost of utilities which will be invoiced as soon as practical
after each month.

(4)           Use

It is intended that the Premises shall be used for manufacturing or storage, but
no strict limitation is hereby imposed. The Premises shall not be used for any
illegal purposes nor in any manner so as to increase the rate of insurance
thereon. The Lessee agrees to pay any increase caused in the Lessor's insurance
rates by virtue of a change in the type of business that Lessee is conducting.

Page 2 of 11


page 3    Least1 for Aladdin Manufacturing Corporation

(5)

Lessee agrees not to abandon or vacate the Premises during the term hereof.

(6)           Utilities

Lessee shall pay water, gas, electricity, fuel, light, heat and power bills for
the Premises, or used by the Lessee in connection therewith.

(7)           Taxes

Lessor shall pay state, county and municipal ad valorem taxes assessed against
the Premises during the term of this lease. However, it is further provided
between the parties hereto that the Lessee will pay to the Lessor as additional
rental any increase in ad valorem taxes, city and county, charged against the
lease premises over and above the amount of ad valorem taxes for the year of
2001 with said payment to be made by the Lessee to Lessor within 30 days upon
written notice by the Lessor to the Lessee of said increase in taxes, if any.
All tax bills delivered to Lessor by the taxing authority shall be sufficient
evidence of the tax established for each year during the term.  Lessee reserves
the right to reasonably contest any proposed increase in assessments or taxes
and for this purpose Lessor agrees to give Lessee prompt notice of any proposed
increase in assessments by the taxing authority and to cooperate with Lessee in
formally protesting unreasonable increases in assessments.

(8)           Repairs

Lessor shall make all structural steel and exterior wall repairs, and shall
maintain the roof exterior and repair roof leaks. Lessee shall keep and maintain
the Premises and appurtenances and every part thereof in good order and repair,
except for the exterior roof of the building. Lessee agrees to keep all internal
steel painted to prevent corrosion. Lessee agrees to keep all systems and
fixtures pertaining to heating, air conditioning, water, sewer, electrical and
sprinkler systems, if any, in good order and repair. Lessee agrees to be liable
for any damage to the Premises and its fixtures, appurtenances and systems, if
such damage is due to the negligence of Lessee, but only in the event such
damage is a casualty not covered by a policy of hazard insurance required to be
carried by Lessor under this Lease Agreement.

Page 3 of 11


Page 4    Lease for Aladdin Manufacturing Corporation

(9)           Destruction of Premises

If the Premises are totally destroyed by storm, fire, lightning, earthquake or
other casualty, this lease shall terminate as of the date of such destruction,
and Lessee shall not be liable for any rent beyond that date and rental shall be
accounted for as between Lessor and Lessee as of that date. If the Premises are
damaged but not wholly destroyed by and of such casualties, rental shall abate
in such proportion as use of Premises has been destroyed and Lessor shall
restore Premises to substantially the same condition as before the damage as
speedily as practicable, whereupon full rental shall commence.

If the Premises cannot be restored to substantially the same condition they were
in prior to the casualty within a period of One Hundred Twenty (120) days from
the occurrence of the damage, then Lessee shall have an option to terminate this
lease upon the giving of notice of termination to Lessor within seven (7) days
after Lessor notifies Lessee of their inability to repair the Premises within
the required time, or within seven (7) days after Lessor's inability to do so
has been apparent, and this Lease shall terminate upon the giving of such
notices.

(10)

Lessee agrees to indemnify and save harmless the Lessor against all claim for
damage to persons or property by reason of Lessee's use or occupancy of the
Premises and all expenses reasonably incurred by Lessor as a result thereof,
including attorney's fees and court costs. Lessee agrees to maintain throughout
the term, at its sole expense, liability insurance adequate to protect Lessor
and Lessee against any claims arising by the use and occupancy of the Premises
by Lessee. 

Lessor agrees to maintain fire and extended coverage insurance policies upon the
building located upon the Premises during the term in amounts adequate to afford
the restoration of said building in the event of damage by fire and other
similar insurance casualty. Lessee agrees to pay to Lessor in additional rental,
any increase in insurance premiums over and above the amount of premium paid for
fire and extended coverage on the premises for the year 2001. Said additional
rental shall be due and payable upon renewal of said insurance coverage. Lessee
agrees to maintain adequate fire and extended coverage policies upon its
contents located upon said Premises during the term thereof. Parties agree to
afford the other evidence that proper insurance is maintained at all times.

Page 4 of U


page 5    Lease for Aladdin Manufacturing Corporation

(11)         Recovery

Lessor and Lessee each hereby waive any and all rights of recovery against the
other, or against the officer, employees, agents and representatives of the
other, for loss of or damage to such waiving party or its or their property of
the property of others under its or their control to the extent that such loss
or damage is insured against under any insurance policy in force at the time of
such loss or damage, and each shall upon obtaining the policy of insurance
required by the term of this lease, give notice to the respective insurance
carriers that the foregoing mutual waiver of subrogation is contained in this
lease.

(12)

Lessee shall not, without the consent of Lessor, endorsed hereon, assign this
lease or any interest herein, or sublet the Premises by any party other than
Lessee.

However, upon express written consent of Lessor, which consent shall not be
unreasonably withheld, Lessee shall have the right to sublet or assign the
premises, the Parties determining at that time whether Lessee shall be released
from the terms hereof entirely, and assignee or sublessee to become fully
liable. The use or occupancy of the Premises by an affiliate or a wholly owned
subsidiary of Lessee shall not constitute assignment and subletting, which shall
require the consent of Lessor

(13)         Default

Part 1

The occurrence of any one or more of the following events shall constitute
default of this Lease by Lessee:

(a)           The vacating or abandonment of the Premises by Lessee.

(b)           The failure by Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder, as and when due, when such
condition continues for ten (10) days after receipt of written notice from
Lessor to make such payment.

(c)           The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of the Lease to be observed or performed by Lessee,
other than described in Part 1.(b) above, where such failure shall continue for
a period of thirty (30) days after written notice thereof from Lessor to Lessee,
unless the failure cannot be reasonably corrected within such thirty (30) day
period, if Lessee commences in good faith to cure such failure diligently.

(d)           (i) The making by Lessee of any general assignment, or general
arrangement for the benefit of creditors; Page 5 of 11


page 6    Lease for Aladdin Manufacturing Corporation

(ii)           The filing by or against Lessee of a petition to have Lessee
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless in the case of a petition filed against
Lessee the same is dismissed within sixty (60) days);

(iii)          The appointment of a trustee or received to take possession of
substantially all of the Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days; or,

(iv)          The attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this lease, where such seizure is not discharged within thirty (30)
days.

Part 2.

In the event of any such default of Lessee, Lessor may at any time thereafter,
with or without further notice of further demand and without limiting Lessor in
the exercise of any right or remedy which Lessor may have by reason of such
default or breach:

(a)           terminate Lessee's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event,
Lessor shall be entitled to recover from Lessee all damages incurred by Lessor
by reason of Lessee's default including, but not limited to: any deficiency
between Lessee's rent hereunder and the price obtained by Lessor of reletting,
the cost of recovering possession of the Premises, expense of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorney's fees, and any real estate commission actually paid; the worth, at the
time of award by the court having jurisdiction thereof, of the amount by which
the unpaid rent for the balance of the term exceeds the amount of such rental
loss for the same period that Lessee proves could be reasonable avoided; and any
leasing commission paid by Lessor applicable to the unexpired term of this
lease.  Unpaid installments of rent and other sums shall bear interest from ten
(10) days after the due date at the rate of twelve percent (12%) per annum, but
in no case shall said interest exceed the lawful maximum. In the event Lessee
shall have abandoned the Premises, Lessor shall have the option of (1) retaking
possession of the premises and recovering from Lessee the amount specified in
this Part 2.(a), or (ii) proceeding under Part2.(b).

(b)           maintain Lessee's right to possession in which case this lease
shall continue in effect whether or not Lessee shall have abandoned the
Premises. In such event

Page 6 of 11


Page 7    Lease for Aladdin Manufacturing Corporation

Lessor shall be entitled to enforce all of Lessor's rights and remedies under
this Lease, including the right to recover the rent as it becomes due hereunder.

(c)           pursue any other remedy now or hereinafter available to Lessor
under the laws or judicial decisions of the State of Georgia.  (14)

Lessee shall give prompt notice to Lessor of any condition or requirement to be
met or fulfilled by Lessor under the terms of this Lease, and Lessor shall
within thirty (30) days after written notice cure such default, provided,
however, that if the nature of Lessor's obligation is such that more than thirty
(30) days are required for performance, then Lessor shall not be in default if
Lessor commences performance within such thirty (30) day period and thereafter
diligently prosecute same to completion. 

(15)

Time is of the essence in the performance of any obligation under this Lease
agreement.

(16)

This Lease contains all agreements of the parties with respect to the subject
matter of this Lease. No prior agreement or understanding pertaining to any such
matter shall be effective. This Lease may be modified in writing only, signed by
the parties in interest at the time of the modification.

(17) Address of Notice

Any notice provided for in this Lease shall be in writing and shall be sent by

Certified Mail, addressed as follows:

To Lessor:    DMK Holdings.LLC

320 Trammell Street

Calhoun, GA 30701

To Lessee:   Aladdin Manufacturing Corporation

Attn:   Mr. Bob Livingston

965 North Wall Street

Calhoun, Georgia 30701

Page 7 of 11


Page 8    Lease for Aladdin Manufacturing Corporation

(18)

If Lessee remains in possession of the Premises or any part thereof after the
expiration of the term hereof without the express written consent of Lessor,
such occupancy shall be a tenancy from month to month at a rental rate of $
27,120.00 per month plus all other charges payable hereunder and upon all terms
hereof applicable to a month to month tenancy. Nothing contained herein shall be
construed to constitute permission by the Lessor to the Lessee to remain in
possession after the expiration of the term hereof.

(19)

If either party bring an action to enforce the terms hereof or declare rights
hereunder, the prevailing party in such action, on trial or appeal, shall be
entitled to his attorney's fees to be paid by the losing party as fixed by the
court. 

(20)

Lessor shall have the right to enter the Premises at reasonable times for the
purpose of inspecting same and showing same to prospective purchasers or
lenders, and making such alterations, repairs, improvements or additions to the
Premises or to the building of which they are a part as Lessors may deem
necessary or desirable.  During the last sixty (60) days of the term hereof
Lessor may place on or about the Premises any ordinary "for lease" or "for sale"
sign.

(21) Renewal Option

Lessor hereby grants unto Lessee the option to extend the term of this Lease for
one, Two (2) year Period commencing July 1, 2004, and ending June 30, 2006, at
midnight. Said option shall be exercised by Lessee giving Lessor written notice
of exercise, which notice must be sent by Lessee not less than ninety (90) days
before the end of the initial term, which notice date shall be as follows:

Last day for lessee's notice of renewal of lease: April 1,2004.

All terms of this lease shall remain the same for the renewal term, save the

rental amount which shall be $ 27,120.00 per month

Page 8 of 11


Page 9    Lease for Aladdin Manufacturing Corporation

(22)

This contract shall create the relationship of landlord and tenant between
Lessor and Lessee; no estate shall pass out of Lessor, Lessee has only a
usufruct, not subject to levy and sale, and not assignable by Lessee except as
provided in paragraph (12) above.

(23)         Insurance

Insurance. Landlord shall, at its cost and expense, provide and keep in force
the following insurance coverage without lapse at any time and for any reason
during the term of this Lease:

(i)            Insurance covering the premises against loss or damage by fire
and lighting and such risks as are included in "Special Form" or All Risk
coverage endorsements to policies covering property similar to the premises in
an amount equal to 100% of the full replacement value thereof (excluding
foundations and excavation costs), which names Tenant as an additional insured
and which includes an endorsement waiving the right of subrogation.
Notwithstanding anything contained in this lease to the contrary, regardless of
whether or not Landlord provides and keeps in force the required insurance
covering losses for such causes and regardless of whether or not Tenant, its
agents, employees, contractors or others under the control of Tenant cause such
damages to the premises caused by fire and lightning and such risks as are
customarily included in "Special Form" or All Risk coverage endorsements to
policies covering property similar to the premises.

Page 9 of H


Page 10  Lease for Aladdin Manufacturing Corporation

(Ii) Commercial General Liability coverage on an "Occurrence Form" basis with
limits of at least $1,000,000, Each Occurrence, and $2,000,000 General Aggregate
for all claims disaster, and such damage cannot reasonably be repaired within
thirty (30) days of the date of such damage so as to cause the same to be
restored to its prior existing condition, this lease shall terminate and
Landlord shall retain all funds paid by any insurer as a result of such
casualty. In the event that the building on the demised premises is partially
damaged by fire, casualty or other disaster, and such damage can reasonably be
repaired within thirty (30) days of the date of such damage so as to cause the
same to be restored to its prior existing condition, the Landlord shall proceed
to restore said demised premises and during the period of restoration, the rent
shall be reduced proportionately according to the percentage of square feet of
usable area remaining in the portion of the building leased to Tenant. In the
event the demised premises are untenable as a result of such damage, rent shall
abate during the period of time of restoration.

(24)         Environmental

Environmental Compliance; To the best of the lessor's knowledge and belief,
there are no existing violations of any federal, state or local environmental
laws and regulations and any amendments thereto including, but not limited to,
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, and the Resource
Conservation Recovery Act of 1976. Landlord shall indemnify and hold tenant
harmless from and against any and all damages, penalties, fines, claims liens,
suits liabilities, cost (including clean-up cost), judgments and expenses
(including, but not limited to, attorneys', consultants' and experts' fees and
expenses) of any kind and nature suffered or asserted against Lessee as a direct
or indirect result of any preexisting condition prior to the occupancy of said
premises by lessee or as a direct or indirect result of any condition or
violation taking place after the termination of the lease term or lessee's
occupancy of the property. The foregoing indemnification shall survive the
expiration or termination of the lease term. The Lessee in the same manner as
described above agrees to hold lessor harmless should any violation as described
above be caused or allowed to be caused by the lessee or its agents, servants,
employees, contractors or vendors.

Page 10 of 11


Page 11

Lease for Aladdin Manufacturing Corporation

(25)         Signatures

This Lease contains the entire agreement of the parties hereto and no
representation, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein shall be of any force or effect.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and affixed
their seals in duplicate, each copy being considered an original, and day and
year first above written.

Signed, sealed and delivered as to:

"LESSEE"

Notary Public, My Commission Expires

Aladdin Manufacturing G0poratjo

Signed, sealed and delivered as to:

"LESSOR1

B.

DMK Holdings, LLC

Diana O. Layson, Manager

Notary Public, My Commission Expires

Page 11 of11